Citation Nr: 1207779	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-10 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability.

2.  Entitlement to an initial compensable rating from January 13, 2007, for dermatitis and a rating greater than 10 percent from July 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran thereafter moved and jurisdiction over her appeal currently resides with the RO in Houston, Texas.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

During the pendency of this appeal, in a November 2009 rating decision, the RO awarded the Veteran an increased rating for her dermatitis from 0 percent to 10 percent, effective July 2, 2009.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issues of entitlement to service connection for depression, claimed as secondary to service connected dermatitis, entitlement to service connection for left ear otitis media, sinusitis, irritable bowel syndrome, a thyroid disorder, and chronic bronchitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends her right knee and skin disabilities are worse than currently rated.  At her hearing before the Board, the Veteran testified of limited right knee motion and chronic pain.  She also testified with regard to frequent rashes with open wounds on her body causing embarrassment and pain.  The Veteran also testified at her hearing that she cannot take her normal steroidal medication because she recently had a baby and was nursing.  Consequently, she testified her rashes have worsened in severity and flare-ups have become more frequent.

In this regard, the Board notes the claims folder contains new evidence from the Veteran not previously considered by the agency of original jurisdiction.  This new evidence indicates the Veteran's disabilities may have worsened since her last VA examinations in 2009.  Specifically, the new evidence shows the Veteran sought an orthopedic consult in 2011.  Magnetic resonance imaging evaluations (MRIs) completed at that time revealed, among other things, "grade IV chondromalacia," and a chondral tear in lateral femoral condyle.  The orthopedist further indicated if conservative treatment was unsuccessful, arthroscopic intervention would be the next step.  Similarly, the Veteran submitted 2009 treatment records for her dermatitis indicating persistent rashes with itching.  

In light of the Veteran's testimony and the new medical evidence, the Board concludes new, more recent VA examinations are warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  As to the right knee disability, the examiner should take into account the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to the dermatitis claim, the agency of original jurisdiction should attempt to schedule the Veteran for the VA examination at a time that her dermatitis is active.

When readjudicating the right knee disability claim, the agency of original jurisdiction should not only take into account 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, but the United States Court of Appeals for Veterans Claims (Court) recent holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) and 38 U.S.C.A. § 4.59 (2011) as it relates to providing compensable ratings for painful joints as well as VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) regarding separate ratings for compensable levels of lost knee flexion and extension and VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) regarding separate ratings for knee arthritis and instability.  

The Veteran testified and/or the record shows that she receives ongoing medical treatment for her disabilities from, among other locations, Clark Race, M.D., Dr. Mark Ambler, Dr. Bill Tseng, Teofil R. Sanchez, M.D., Austin Regional Clinic South, the VA North Central Federal Clinic, the Tejeda Outpatient Clinic, and the San Antonio VA Medical Center.  Therefore, while the appeal is remand status, her contemporaneous treatment records from these facilities that have not as yet been associated with the record should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining any needed authorizations, the RO/AMC should obtain and associate with the claims file all of the Veteran's contemporaneous treatment records that have as yet not been associated with the claims file from all location that she receives ongoing medical treatment for her disabilities including from Clark Race, M.D., Dr. Mark Ambler, Dr. Bill Tseng, Teofil R. Sanchez, M.D., Austin Regional Clinic South, the VA North Central Federal Clinic, the Tejeda Outpatient Clinic, and the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be provided with an orthopedic examination.  The claims file is to be provided to the examiner for review in connection with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the VA rating criteria for knee disabilities, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her knee disabilities.  

a.  As to lost knee motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies, with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension in the knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and pain during flare-ups, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee.  

b.  The examiner should also provide an opinion as to whether the right knee has subluxation or lateral instability and, if so, whether that subluxation or lateral instability is best characterized as slight, moderate, or severe.

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be provided with a dermatological examination.  The RO/AMC should attempt to schedule the Veteran for the VA examination at a time that her dermatitis is active.  The claims file is to be provided to the examiner for review in connection with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the VA rating criteria for dermatitis, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her dermatitis.  

a.  In addition to any other information provided during the examination, the examiner should provide opinions as to the percentage of the entire body and the percentage of exposed areas affected by the dermatitis. 

b.  In addition to any other information provided during the examination, the examiner should provide an opinion as to whether her disability requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the pendency of the appeal or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period during the pendency of the appeal.

4.  The RO/AMC should thereafter readjudicate the claims.  As to the right knee disability, such adjudication should not only take into account 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, but Burton, supra, and 38 U.S.C.A. § 4.59 as it relates to providing compensable ratings for painful joints as well as VAOPGCPREC 9-2004 regarding separate ratings for compensable levels of lost knee flexion and extension and VAOPGCPREC 23-97 and VAOPGCPREC 9-98 regarding separate ratings for knee arthritis and instability.  As to both issues on appeal, such adjudication should also consider whether staged ratings are needed.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

5.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

